Name: 92/458/EEC: Commission Decision of 31 July 1992 on transitional national compensation for farmers in Germany for 1992 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: documentation;  farming systems;  Europe;  economic policy
 Date Published: 1992-09-03

 Avis juridique important|31992D045892/458/EEC: Commission Decision of 31 July 1992 on transitional national compensation for farmers in Germany for 1992 (Only the German text is authentic) Official Journal L 257 , 03/09/1992 P. 0043 - 0043COMMISSION DECISION of 31 July 1992 on transitional national compensation for farmers in Germany for 1992 (Only the German text is authentic) (92/458/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 92/392/EEC of 30 June 1992 on transitional national compensation for farmers in Germany (1) and in particular Article 2 (2) thereof, Whereas, to offset reductions in farm income experienced in Germany in 1992 due to the expiry at the end of 1991 of the special aid granted in that country through the VAT system as provided in Council Directive 85/361/EEC of 16 July 1985 on the harmonization of the laws in the Member States relating to turnover taxes - Common system of value added tax: derogations in connection with the special aids granted to certain farmers to compensate for the dismantlement of monetary compensatory amounts applying to certain agricultural products (2), Article 1 of Decision 92/392/EEC stipulates that a special national aid may be granted in Germany from 1 January until 31 December 1992; Whereas Article 1 of Decision 92/392/EEC laid down conditions and detailed rules governing the payment of this special national aid; whereas the Commission has responsibility to verify that measures adopted for the implementation of the aid scheme comply with the said provisions; Whereas on 22 July 1992 the Federal Republic of Germany notified to the Commission a draft law entitled 'Gesetz zur AEnderung des Gesetzes zur Foerderung der baeuerlichen Landwirtschaft und des Foerdergesetzes' and a draft administrative directive entitled 'Verordnung zur Gewaehrung von Anpassungshilfen im zweiten Halbjahr 1992 fuer die Landwirtschaft in dem in Artikel 3 des Einigungsvertrages genannten Gebiet' the purpose of which is to introduce the aid scheme; whereas the Federal Republic of Germany furthermore declared that it would ensure application of these national provisions so that the overall volume of the special aid does not exceed DM 2 200 million; whereas the national provisions put forward in this respect comply with the conditions laid down in Article 1 of Decision 92/392/EEC and may therefore be approved; Whereas the Commission must be in a position to review the effects of the aid scheme, HAS ADOPTED THIS DECISION: Article 1 The provisions set out in the draft Law entitled 'Gesetz zur AEnderung des Gesetzes zur Foerderung der baeuerlichen Landwirtschaft und des Foerdergesetzes' and the draft administrative directive entitled 'Verordnung zur Gewaehrung von Anpassungshilfen im zweiten Halbjahr 1992 fuer die Landwirtschaft in dem in Artikel 3 des Einigungsvertrages genannten Gebiet' notified by the Federal Republic of Germany on 22 July 1992, are hereby found to be in compliance with the conditions set out in Article 1 of Decision 92/392/EEC, and are therefore hereby approved. Article 2 Before 1 April 1993, the Federal Republic of Germany shall submit to the Commission a report on the operation of the aid scheme referred to in Article 1, including the actual expenditure disbursed, its impact on farm incomes and any other elements relevant to the effects of the scheme. Article 3 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 31 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 215, 30. 7. 1992, p. 100. (2) OJ No L 192, 24. 7. 1985, p. 18.